Per Curiam. Because appellant Pamela F. Skokos was unable to obtain a hearing and ruling below in her ARCP Rule 60 motion, she filed her notice of appeal and lodged a partial record with this court with the intent to request us later to remand the cause so her motion could be adjudicated below. Her action was taken in these special circumstances to insure she did not waive her right to an appeal. She now requests that remand, but also asks this court to disqualify the trial judge pursuant to Ark. Const, art. 7, § 20. Both appellees Theodore C. Skokos and Chancery Judge Alice S. Gray deny that any reasons exist to require the chancellor’s recusal and further argue the appellant should not be permitted a remand for Rule 60 purposes, since the matter has been appealed. Nonetheless, in this appeal, Judge Gray responds to appellant’s motions, and in doing so, announces her decision to recuse.  Because of Judge Gray’s decision to recuse, we acknowledge her recusal by this per curiam, and pursuant to Ark. Code Ann. § 16-10-101 (Repl. 1994), assign Chancery Judge Jim R. Hannah to hear or rule on any matters required to be settled upon the remand of this cause. Rule 6(e) of the Rules of Appellate Procedure. In addition, appellant and appellee Theodore C. Skokos ask that the records previously filed in two prior cases considered by us, Skokos v. Gray, case no. 94-952, and Hodges v. Gray, case no. 94-1191, be consolidated and chronologized in the present cause. We grant that request. Accordingly, we remand this case with directions to Chancery Judge Jim R. Hannah to proceed consistent with the court’s opinion. Brown and Roaf, JJ., not participating.